

FIFTH AMENDED AND RESTATED
COMMERCIAL NOTE


$8,000,000.00
Lexington, Kentucky



FOR VALUE RECEIVED, the undersigned, LY Holdings, LLC, a Kentucky limited
liability company, with a principal place of business at 1901 Eastpoint Parkway,
Louisville, Kentucky 40223 (“Borrower”), promises to pay to the order of Chris
T. Sullivan, whose address is 3111 S. Valley View, Suite B-101, Las Vegas,
Nevada 89102 (“Lender”), the principal sum of Eight Million Dollars
($8,000,000.00) (the “Total Facility”), or the aggregate unpaid balance of all
advances made by Lender from time to time hereunder, together with interest
thereon, on or before the “Maturity Date” as that term is defined
below.  Principal of this Note and all accrued interest thereon shall be due and
payable as set forth below.


RECITAL


Borrower and Lightyear Network Solutions, LLC (“LNS”) previously made that
certain Fourth Amended and Restated Commercial Note dated March 25, 2009,
payable to the order of Lender in the face principal amount of $8,750,000.00
(the “Original Note”).  The outstanding principal balance of the Original Note
as of the date hereof is $8,000,000.00.  Lender desires to release and discharge
LNS from its obligations under the Original Note, and Borrower and Lender desire
to amend and restate the Original Note as set forth herein.  This Note shall be
an amendment and restatement, and not a novation, of the Original Note.  From
and after the date of this Note, all references to the Original Note in any
document shall be a reference to this Note.


1.
Interest Rate.  This Note shall bear interest from the date hereof until the
outstanding principal balance of this Note, all accrued but unpaid interest
thereon and all other charges, fees or expenses hereunder have been repaid to
Lender in full at a rate equal to (a) the rate charged to Lender by Fifth Third
Bank pursuant to that certain Commercial Note dated as of December 30, 2004, in
the original principal amount of Ten Million Dollars ($10,000,000.00), as such
Commercial Note may be amended or refinanced from time to time (the “Fifth Third
Note”); plus (b) (i) three percent (3%) per annum on all amounts owed hereunder
up to Seven Million Dollars ($7,000,000.00) and (ii) six percent (6%) per annum
on all amounts owed hereunder in excess of Seven Million Dollars
($7,000,000.00); provided, however, that (x) subject to Section 6 hereof, in no
event shall the rate of interest charged under clause 1(b)(i) of this Note
exceed ten percent (10%) per annum, and (y) if the debt evidenced by the Fifth
Third Note is retired (and not refinanced), the rate of interest charged
hereunder until this Note is paid in full shall be equal to the rate of interest
charged hereunder on the business day immediately preceding the date that the
debt evidenced by the Fifth Third Note was retired.

 
2.
Payments.  The Borrower acknowledges that a principal payment of $250,000.00 was
due as of December 31, 2009 and is currently owing to Lender.  In addition such
payment, the principal of, and all interest on, this Note shall be due and
payable without setoff, offset, credit, counterclaim or defense, as follows:

 
 
 

--------------------------------------------------------------------------------

 
 
 
March 31, 2010
$250,000.00 plus accrued interest (including any accrued interest outstanding
under the Original Note on the date hereof)

 
July 1, 2010
$7,500,000.00 plus accrued interest



3.
Maturity Date.  The outstanding principal of this Note, all accrued but unpaid
interest thereon and all other charges, fees or expenses hereunder shall be due
and payable in full on or before July 1, 2010 (the “Maturity Date”).

 
4.
Advances.  All of the proceeds of this Note have been or shall be advanced in
full to Borrower at the closing of this loan, and no further advances shall be
allowed.  The books and records of Lender shall, at any time, be prima facie
evidence of the outstanding principal of this Note.

 
5.
Commitment Fee.  On January 10, 2010, and on January 10 of each year thereafter
until this Note is paid in full, Borrower shall pay Lender a commitment fee
equal to five percent (5%) of the then-outstanding principal balance of this
Note.  Such commitment fee shall not be considered in the calculation of the
maximum amount of interest chargeable as contemplated by clause (x) of Section 1
hereof.

 
6.
Late Charge and Default Rate of Interest.  If Lender does not receive any
payment due under this Note within two (2) days of the date it is due, then
Lender may charge a late charge of five percent (5.00%) of the amount of the
overdue payment (the “Late Charge”).  Upon maturity, whether by acceleration or
otherwise, or upon the occurrence of an Event of Default hereunder, in addition
to any and all other remedies to which Lender may be entitled, the applicable
rate of interest on this Note shall be increased to five percent (5.00%) per
annum in excess of the rate set forth in Section 1, above (the “Default Rate”),
but not more than the highest rate permitted by law.

 
7.
Security.  To secure repayment of this Note, any extensions or renewals thereof
and all other existing and future indebtedness of Borrower to Lender (whether
direct, indirect, absolute or contingent), Borrower has granted to Lender a
security interest in the property described in the Security Agreement dated
December 31, 2004, between Borrower, LNS and Lender, as well as any and all
other property of Borrower which is now or hereafter listed in any separate
security agreement or mortgage as directly or indirectly securing this Note, and
also all money and other property of Borrower held by Lender on deposit in
safekeeping or otherwise for the account of or to the credit of Borrower, or in
which Borrower has an interest; provided that Lender will have the right to call
for additional security from Borrower as necessary.  All of the documents or
instruments that provide a lien or security interest in the collateral described
above (the “Collateral”), as well as any and all other documents or instruments
now or hereafter executed in connection with this Note and the loan evidenced
hereby, including but not limited to any Loan Agreement by and between Lender
and Borrower, are referred to herein collectively as the “Security
Documents.”  Borrower agrees and acknowledges that the shares of capital stock
of Libra Alliance Corporation held by Borrower are subject to the lien of the
Security Documents.  All of the terms and conditions of the Security Documents
are incorporated herein and made a part of this Note as if fully set forth at
length herein.  Any holder of this Note shall be entitled to the rights,
privileges, benefits and remedies provided in the Security Documents and in the
real and personal property secured thereby.  Borrower represents and warrants to
Lender that the Security Documents have been validly executed and delivered to
Lender and that the Security Documents are legally valid, binding and
enforceable against Borrower in accordance with their respective terms.  As used
herein, “Loan Documents” will mean all Security Documents and this
Note.  Notwithstanding the foregoing, this Section 7 is subject in all respects
to the provisions of Section 15.

 
 
2

--------------------------------------------------------------------------------

 
 
8.
Proceeds.  Borrower represents that the proceeds of this Note will be used
exclusively for business or commercial purposes.

 
9.
Events of Default and Remedies.  The occurrence of any of the following shall be
an “Event of Default” hereunder:  (a) failure of Borrower to make any payment
when due under this Note or under any other note or obligation of Borrower to
Lender within two (2) days after the date such payment is due; (b) an Event of
Default under the Security Documents, or any default under any of the following
that does not have a defined set of “Events of Default” and the lapse of any
notice or cure period provided therein:  any other agreement, document or
instrument between Borrower and Lender; (c) if Borrower or any endorsers or
Guarantors of this Note shall (i) make an assignment for the benefit of
creditors, (ii) have a petition initiating any proceeding under the Bankruptcy
Code filed by or against one or more of them (and in the case of a petition
filed against Borrower or any Guarantor, the same is not discharged or stayed
within thirty (30) days), (iii) have a receiver, trustee, or custodian appointed
for all or any material part of their respective assets, or (iv) seek to make an
adjustment, settlement or extension of their respective debts with his, her or
its (as the case may be) creditors generally; (d) a default with respect to any
other indebtedness of Borrower or any Guarantor for borrowed money; (e) a
proceeding being filed by or commenced against Borrower or any Guarantor of this
Note for dissolution or liquidation (and in the case of a proceeding commenced
against Borrower or any Guarantor, the same is not discharged or stayed within
thirty (30) days), or Borrower or any Guarantor of this Note voluntarily or
involuntarily terminating or dissolving or being terminated or dissolved; (f) in
the event a judgment or writ or order of attachment or garnishment is made and
issued against Borrower or Borrower’s property; (g) the failure of Borrower or
any Guarantor to provide Lender with additional collateral if in the opinion of
Lender at any time or times, the market value of any of the collateral securing
this Note or any guaranty has depreciated; (h) the revocation or attempted
revocation, in whole or in part, of any guaranty by any Guarantor or the death
of Borrower or any Guarantor (if an individual); (i) any representation or
warranty made by Borrower or Guarantor to Lender in any document, including but
not limited to the Security Documents, or any other documents now or in the
future securing the obligations of Borrower or any Guarantor to Lender, is false
or erroneous in any material respect; (j) the failure of Borrower or any
Guarantor to observe or perform any covenant or other agreement with Lender
contained in any document executed in connection with the loan evidenced hereby,
including but not limited to this Note or any of the Security Documents; (k) in
the event Lender in good faith deems itself insecure with respect to payment of
this Note, or in good faith believes the prospect of payment is impaired, or
Lender determines in the exercise of its sole judgment that Lender’s perfection
in any of the Collateral is impaired; or (l) the failure of Borrower or any
Guarantor to observe or perform any covenant or other agreement with Lender
contained in any document, including but not limited to the Security Documents
or any documents now or in the future securing the obligations of Borrower or
any Guarantor to Lender.  As used herein, the term “Guarantor” will mean any
guarantor of the obligations of Borrower to Lender whether existing on the date
of this Note or arising in the future, or any person who pledges particular
Collateral for the security of this Note whether or not the debt itself is
guaranteed, existing on the date of this Note or arising in the future.  Upon
the occurrence of an Event of Default:  (i) the outstanding principal balance
hereunder together with any additional amounts secured by the Security
Documents, at the option of the holder and without demand or notice of any kind
(which are hereby expressly waived), may be accelerated and become immediately
due and payable, (ii) this Note, together with all arrearages of interest will
from the date of the occurrence of the Event of Default bear interest at the
Default Rate, (iii) Borrower will pay to Lender all reasonable attorneys’ fees,
court costs and expenses incurred by Lender in connection with Lender’s efforts
to collect the indebtedness evidenced by the Note, and (iv) Lender may exercise
from time to time any of the rights and remedies available to the holder under
the Security Documents or under applicable law.

 
 
3

--------------------------------------------------------------------------------

 
 
10.
Prepayment.   The indebtedness evidenced hereby may be prepaid in whole or in
part without penalty.  Payments received will be applied in the following
order:  (i) to charges, fees and expenses (including reasonable attorneys’
fees), (ii) to accrued interest, and (iii) to principal.  Any additional
payments will be applied in the foregoing order and, to the extent applied to
principal, will be applied to installments of principal payable hereunder in the
inverse order of maturity.

 
11.
Cumulative Remedies.  All rights and remedies of the holder of this Note shall
be cumulative to the fullest extent allowed by law.  Time shall be of the
essence for paying interest on the principal of this Note.

 
12.
Waiver.  All parties to this Note, whether a borrower, endorsers, sureties,
guarantors or otherwise connected herein, waive presentment, demand, notice of
dishonor, protest, notice of protest, notice of nonpayment or non-acceptance,
any other notice and all due diligence or promptness that may otherwise be
required by law, and all exemptions to which they may now or hereafter be
entitled under the laws of the Commonwealth of Kentucky, the United States of
America, or any state thereof.  No delay or failure on the part of Lender to
exercise any right, remedy or power hereunder, under any of the Loan Documents
or under applicable law will impair or waive any such right, remedy or power (or
any other right, remedy or power), be considered a waiver of or an acquiescence
in any breach, default or Event of Default or affect any other or subsequent
breach, default or Event of Default of the same or a different nature.  No
waiver of any breach, default or Event of Default, nor any modification, waiver,
discharge or termination of any provision of this Note, nor consent to any
departure by Borrower therefrom, will be established by conduct, custom or
course of dealing; and no modification, waiver, discharge, termination nor
consent will in any event be effective unless the same is in writing, signed by
Lender and specifically refers to this Note, and then such modification, waiver,
discharge or termination or consent will be effective only in the specific
instance and for the specific purpose for which given.  No notice to or demand
on Borrower in any case will entitle Borrower to any other or further notice or
demand in the same or any similar or other circumstance.

 
 
4

--------------------------------------------------------------------------------

 
 
13.
Expenses Incurred by Lender.  If Lender expends sums in defending or otherwise
protecting its collateral under the Loan Documents prior to an Event of Default,
or if any Event of Default occurs under this Note, and this Note is placed in
the hands of an attorney for collection, or is collected through any court,
including, without limitation, bankruptcy court, then Borrower promises to pay
the holder of this Note the reasonable attorneys’ fees and legal costs incurred
in collecting or attempting to collect or securing or attempting to secure this
Note or enforcing the rights of such holder with respect to any collateral
securing this Note, including, without limitation, appraisal fees, costs of
environmental audits, site assessments and/or remediation, to the fullest extent
allowed by the laws of the Commonwealth of Kentucky or any state in which any
collateral for this Note is situated.

 
14.
Rights of Lender.  Lender may, with or without notice to any party and without
affecting the obligations of Borrower, or any surety, Guarantor, endorser,
accommodation party or any other party to this Note, (a) renew, extend or
otherwise postpone the time for payment of either principal of this Note or
interest thereon from time to time, (b) release or discharge any one or more
parties liable on this Note, (c) suspend the right to enforce this Note with
respect to any person(s), including any present or future Guarantor of this
Note, (d) change, exchange or release any property in which Lender possesses any
interest securing this Note, (e) justifiably or otherwise, impair any collateral
securing this Note or suspend the right to enforce against any such collateral,
and (f) at any time it deems it necessary or proper, call for and should it be
made available, accept, as additional security, the signature(s) of an
additional party or a security interest in property of any kind or description
or both.

 
15.
Release of LNS.  Notwithstanding any provision herein or in any other Loan
Document to the contrary, Lender hereby agrees that (a) LNS is hereby released
and discharged from all of its obligations under any Loan Document (including,
without limitation, that certain Security Agreement dated December 31, 2004,
between Borrower, LNS and Lender), and (b) all liens, security interests and
pledges created by LNS pursuant to the Loan Documents are hereby terminated and
released (and LNS shall be authorized to file such termination statements and
releases as are necessary to evidence the foregoing).  Lender further agrees
that (x) the Security Agreement (Limited Liability Company Membership) dated
December 31, 2004 between Borrower and Lender is hereby terminated and of no
further force or effect, and that all liens, security interests and pledges
created in Borrower’s membership units in LNS pursuant thereto (or pursuant to
any other Loan Document) are hereby terminated and released (and that Borrower
is not prohibited from selling, transferring or assigning such membership
units), and (y) the Assignment of Life Insurance Policy as Collateral dated
December 30, 2004 from LNS in favor of Lender is hereby terminated and of no
further force or effect, and that Lender hereby releases all right, title and
interest in and to the life insurance policy described therein.  Lender further
agrees that LNS is not subject to, or bound by, (i) the Subordination and
Intercreditor Agreement, dated July 30, 2004, among Lender, Borrower, LNS and
the other parties thereto, or (ii) the Subordination and Intercreditor
Agreement, dated December 31, 2004, among the Lender, Borrower, LNS and the
other parties thereto.

 
 
5

--------------------------------------------------------------------------------

 
 
16.
Late Charge, Default Rate, and Prepayment Premium.

 
 
16.1
The Late Charge, the Default Rate, and the Prepayment Premium, if any, are
imposed as liquidated damages for the purpose of defraying Lender’s expenses
incident to the handling of delinquent payments, but are in addition to, and not
in lieu of, Lender’s exercise of any rights and remedies hereunder, under the
other Security Documents or under applicable law, and any fees and expenses of
any agents or any reasonable fees and expenses of any attorneys which Lender may
employ.  In addition, the Default Rate reflects the increased credit risk to
Lender of carrying a loan that is in default.  Borrower agrees that the Late
Charge, Default Rate, and Prepayment Premium are reasonable forecasts of just
compensation for anticipated and actual harm incurred by Lender, and that the
actual harm incurred by Lender cannot be estimated with certainty and without
difficulty.

 
 
16.2
Nothing contained in this Note regarding late charges or the Default Rate will
be construed in any way to extend the due date of any payment or waive any
payment default, and each such right is in addition to, and not in lieu of, the
other and any other rights and remedies of Lender hereunder, under any of the
Security Documents or under applicable law (including, without limitation, the
right to interest, reasonable attorneys’ fees and other expenses).

 
17.
Usury.  Without limiting the generality of the foregoing, if from any
circumstances whatsoever the fulfillment of any provision of this Note involves
transcending the limit of validity prescribed by any applicable usury statute or
any other applicable law with regard to obligations of like character and
amount, then the obligation to be fulfilled will be reduced to the limit of such
validity as provided in such statute or law, so that in no event will any
exaction of interest be possible under this Note in excess of the limit of such
validity and the right to demand any such excess is hereby expressly waived by
Lender.  As used in this Section, “applicable usury statute” and “applicable
law” mean such statute and law in effect on the date hereof, subject to any
change therein that result in a higher permissible rate of interest.

 
18.
Singular and Plural Terms.  Wherever used herein, the singular number shall
include the plural, the plural the singular, and the use of any gender shall
include all genders.

 
19.
Binding Effect.  This Note will bind Borrower and the successors and assigns of
Borrower, and the benefits hereof will inure to the benefit of Lender and its
heirs, executors, administrators, successors and assigns.  All references herein
to the “Borrower” and “Lender” will include the respective heirs,
administrators, successors and assigns thereof; provided, however, that Borrower
may not assign this Note in whole or in part without the prior written consent
of Lender and Lender at any time may assign this Note in whole or in part (but
no assignment by Lender of less than all of this Note will operate to relieve
Borrower from any duty to Lender with respect to the unassigned portion of this
Note).

 
 
6

--------------------------------------------------------------------------------

 
 
20.
Repayment by Lender.  If at any time all or any part of any payment or transfer
of any kind received by Lender with respect to all or any part of this Note is
repaid, set aside or invalidated by reason of any judgment, decree or order of
any court or administrative body, or by reason of any agreement, settlement or
compromise of any claim made at any time with respect to the repayment,
recovery, setting aside or invalidation of all or any part of such payment or
transfer, Borrower’s obligations under this Note will continue (and/or be
reinstated) and Borrower will be and remain liable, and will indemnify, defend
and hold harmless Lender for, the amount or amounts so repaid, recovered, set
aside or invalidated and all other claims, demands, liabilities, judgments,
losses, damages, costs and expenses incurred in connection therewith.  The
provisions of this Section will be and remain effective notwithstanding any
contrary action which may have been taken by Borrower in reliance upon such
payment or transfer, and any such contrary action so taken will be without
prejudice to Lender’s rights hereunder and will be deemed to have been
conditioned upon such payment or transfer having become final and
irrevocable.  The provisions of this Section will survive any termination,
cancellation or discharge of this Note.

 
21.
Notices.  All notices, demands, requests, consents or approvals and other
communications required or permitted hereunder will be in writing, and, to the
extent required by applicable law, will comply with the requirements of the
Uniform Commercial Code then in effect, and will be addressed to such party at
the address set forth below or to such other address as any party may give to
the other in writing for such purpose:

 

 
To Lender:
Chris T. Sullivan
   
3111 S. Valley View, Suite B-101
   
Las Vegas, Nevada 89102
       
With a copy to:
Brent Rice, Esq.
   
McBrayer, McGinnis, Leslie & Kirkland, PLLC
   
201 East Main Street, Suite 1000
   
Lexington, Kentucky 40507-2003
       
To Borrower:
LY Holdings, LLC
   
1901 Eastpoint Parkway
   
Louisville, Kentucky 40223
       
With a copy to:
Robert V. Sartin, Esq.
   
Frost Brown Todd LLC
   
Lexington Financial Center
   
250 West Main Street, Suite 2700
   
Lexington, Kentucky 40507-1749


 
7

--------------------------------------------------------------------------------

 
 
All such communications, if personally delivered, will be conclusively deemed to
have been received by a party hereto and to be effective when so delivered, or
if sent by telex, facsimile or telegraphic means, on the day on which
transmitted, or if sent by overnight courier service, on the day after deposit
thereof with such service, or if sent by certified or registered mail, on the
third business day after the day on which deposited in the mail.
 
22.
Governing Law.  This Note has been delivered and accepted at and will be deemed
to have been made at Lexington, Kentucky and will be interpreted and the rights
and liabilities of the parties hereto determined in accordance with the laws of
the Commonwealth of Kentucky, without regard to conflicts of law principles.

 
23.
Jurisdiction. Borrower hereby irrevocably agrees and submits to the exclusive
jurisdiction of any state or federal court located within Fayette County,
Kentucky, or, at the option of Lender in its sole discretion, of any state or
federal court(s) located within any other county, state or jurisdiction in which
Lender at any time or from time to time chooses in its sole discretion to bring
an action or otherwise exercise a right or remedy, and Borrower waives any
objection based on forum non conveniens and any objection to venue of any such
action or proceeding.

 
24.
Waiver of Jury Trial.  The parties hereto each waive any right to trial by jury
in any action or proceeding relating to this Note, or any actual or proposed
transaction or other matter contemplated in or relating to any of the foregoing.

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower has executed this Note as of the 11th day of
February, 2010.
 

 
BORROWER:
     
LY HOLDINGS, LLC
     
By:
/s/ J. Sherman Henderson III
   
J. Sherman Henderson III
   
President and C.E.O.
     
LENDER:
     
/s/  Chris T. Sullivan
 
Chris T. Sullivan

 
 
S-1

--------------------------------------------------------------------------------

 